Citation Nr: 1411729	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-41 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 10 percent for bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from April 1956 to March 1961 and from May 1961 to June 1976, to include a tour of duty in the Republic of Vietnam.  His decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in August 2013 and December 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an April 2013 VA examination report, the VA examiner indicated that the 
Veteran had vision loss caused by senile cataracts and macular degeneration.  The examiner added that it was exacerbated by symptoms caused by chronic allergic conjunctivitis for which service connection has been established.  In light of the VA examiner's contention, the Board finds that informal claims of entitlement to secondary service connection for senile cataracts and macular degeneration have been raised.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for initial consideration.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits 
Management System (VBMS) paperless claims files associated with the Veteran's claim.  Review of the documents in such file reveals that a February 2014 Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service connected conjunctivitis has been chronic and active, but has not been manifested by any visual field defects, corrected visual acuity less than 20/50, or any visible or palpable tissue loss and gross distortion or asymmetry of the eyes.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for bilateral conjunctivitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.75, 4.76, 4.79, 4.118, 4.124a, Diagnostic Codes 6018, 6034, 6066, 7800, 8100 (2008, 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in October 2006, July 2008, December 2008, and April 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.

The Board further observes that this case was remanded in August 2013 and December 2013 in order to obtain outstanding VA treatment records, and to have the agency of original jurisdiction consider additional evidence in the first instance in readjudicating the issue.  Thereafter, additional VA treatment records dated through December 2013 were associated with the claims file, the agency of original jurisdiction determined that the Veteran had not undergone a VA compensation and pension examination of the eyes in November 2011 (a VA outpatient treatment record of that date was obtained), and the agency of original jurisdiction reconsidered the issue in Supplemental Statements of the Case dated in October 2013 and January 2014.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2013) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Review of the Veteran's claims file reveals that following the issuance of the August 2002 rating decision that continued a 10 percent disability rating for the service-connected bilateral conjunctivitis, there is no evidence received within one year which relates to the disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the March 2007 rating action is the proper rating decision on appeal.

During the pendency of the Veteran's claim and appeal, the rating criteria for 
evaluating eye disabilities were revised, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2013)).  However, that amendment only applies to claims received on or after December 10, 2008.  In this case, the Veteran's claim for an increased disability rating was received in October 2006.  Therefore, the Board may only consider the Veteran's service-connected eye disability under the rating criteria in effect prior to December 2008.
The Veteran's eye disability is currently rated at 10 percent under Diagnostic Code 6018 which provides the rating criteria for conjunctivitis.  As in effect prior to December 10, 2008, Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis, with objective symptoms.  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) disability rating is assigned.  The diagnostic code does not provide for a disability rating in excess of 10 percent.  38 U.S.C.A. § 4 .84, Diagnostic Code 6018 (2008). 

The Board notes that the December 2008 amendment to the rating schedule, although not directly applicable here, is nevertheless instructive with respect to identifying the potential residuals of conjunctivitis.  Under the amended regulations, Diagnostic Code 6018 clarifies that inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2013).

Effective August 30, 2002, Diagnostic Code 7800 provides that disfigurement of the head, face or neck warrants a 10 percent disability rating where there is one characteristic of disfigurement.  A 30 percent disability rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips), or with two or three characteristics of disfigurement.  A 50 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent disability rating is assigned when there is visual or palpable tissue loss and either gross distortion or symmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids) ears (auricles), cheeks or lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2008). 

The characteristics of disfigurement for purposes of evaluation under the above criteria, consist of: scar of five or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo- or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.  Id. at Note (1). 

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle was to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Id. 

Revisions to the Rating Schedule for skin disabilities, specifically to those provisions relating to scars, became effective on October 23, 2008, during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008).  However, these revisions are applicable only to claims received by VA on or after this date.  They, therefore, will not be discussed. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008). A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The disability rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50 or 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008). 

Additionally, visual impairment may be rated based on impairment of visual fields (Diagnostic Codes 6080-81) or impairment of eye muscle function (Diagnostic Codes 6090-92). 

A VA outpatient treatment record dated in September 2006 shows that the Veteran was treated for reported left eye blurred vision and redness after scratching the eye.  There was no associated pain.  Physical examination revealed that pupils were equal and reactive to light and accommodation.  There was no blood seen in the anterior chamber.  The diagnosis was subconjunctival hemorrhage.

A private medical record from Dr. J. R. Cumba Quiles, dated in November 2007, shows that the Veteran was said to have deteriorating vision as a side effect of cataracts.  His right eye was said to be additionally affected by keratitis that would reduce his vision even more.  It was noted that he would need cataract surgery.

A VA eye consult dated in January 2010 shows that the Veteran had not undergone 
eye treatment since the February 2007 appointment.  Visual acuity of the right eye corrected was 20/25-3 and in the left eye corrected was 20/25-2.  Extraocular movement was full.  Visual field in both eyes was full.  Slit lamp examination revealed no pain.  Intraocular pressure was 14 mmHg. There was dermatochalasis of the lids.  Pterygium was borderline with corneal touch.  The cornea had clear central zones in both eyes, with arcus senilis.  The anterior chamber of both eyes was deep and quiet.   Fundus was C/D, there was no hemorrhage or exudate, and the macular areas of each eye were preserved.  New refraction was +2.50 -0.75 x 105 20/25 and +3.00 -0.75 x 080 20/25 both 25+  add +2.75.  The diagnosis was pterygium (non-symptomatic), refractive error, and cataracts (non-symptomatic).

A VA hospital treatment record dated in June 2011 shows that the Veteran presented for evaluation of burning red eyes with no pain, blurred vision, or itching.  Examination of the eyes revealed no periorbital edema.  Pupils were equal and reactive to light and accommodation. Extraocular movement was intact.  The eyes were red, bilaterally.  The diagnosis was blepharitis.

A VA examination report dated in June 2011 shows that the Veteran had corrected visual acuity in each eye of 20/30.  Intraocular pressure in each eye was 17mmHg.  The Veteran provided a two week history of eye irritation, but denied ocular pain.  Physical examination revealed severe dermatochalasis and blepharitis.  Sclera were clear.  Conjunctiva had poor tear meniscus.  The right cornea had nasal incipient pterygium.  The anterior chamber of both eyes was deep and quiet.  Extraocular movement was full in range and muscle balance was orthophoric and orthotropic.  The diagnosis was refractive error; blepharitis with secondary allergic conjunctivitis; moderate dry eye; right eye incipient pterygium; and bilateral senile cataracts.  The examiner added that the Veteran's loss of vision was caused by or a result of his refractive error and senile cataracts.  His symptoms were caused by or a result of the blepharitis, allergic conjunctivitis, and dry eyes complex.

VA eye consultations dated in September 2011 and November 2011 show that the Veteran presented for refraction.  Corrected visual acuity in each eye was 20/40.  New refraction was +2.75 -0.50 x 106 in the eight eye and +3.25 -0.50 x 088 in the left eye.  Intraocular pressure was 20/20 mmHg.  Fundus was 0.3 in both eyes.  MAC was within normal limits.  The diagnosis was refractive error and senile cataracts in both eyes.

A VA outpatient treatment record dated in April 2012 shows that the Veteran reported for evaluation of a five day history of eye redness, burning, and itchiness.  There was no pain or sudden visual loss.  There was no headache or recent viral illness or trauma.  There was no recent known contacts with conjunctivitis.  The Veteran described exacerbation of symptoms after mowing the lawn and in spring time.  He had had similar episodes repeatedly in the past.  Physical examination revealed pupils were equal and reactive to light and accommodation.  Extraocular movement was intact . There were no corneal lesions.  Conjunctivae was injected.  The diagnosis was conjunctivitis, allergic likely in view of history.

During the April 2013 hearing before the Board, the Veteran asserted that he experienced dry eyes, and that he would have to use eye drops three or four times daily.

A VA eye examination report dated in April 2013 shows that the Veteran had corrected visual acuity in each eye of 20/40.  Intraocular pressure was 17 mmHg in the right eye and 19 mmHg in the left eye.  Slit lamp examination revealed a meibomian gland dysfunction, telangiectasia, bilaterally.  Right cornea had a pterygium, and left cornea was within normal limits.  The anterior chamber of both eyes was deep and quiet.  Iris was normal.  Lens had nuclear sclerosis.  Macula had soft drusen mottling of retinal pigment epithelium.  There was no visual field defect.  The Veteran exhibited active nontrachomatous conjunctivitis of both eyes.  He had preoperative cataracts and retinal maculopathy.  There was no scarring or disfigurement to attributable to any eye condition.  The eye condition was not incapacitating, nor did it impact the Veteran's ability to work.  The diagnosis was allergic conjunctivitis in both eyes; right eye pterygium; senile cataracts of both eyes; and non-exudative senile macular degeneration of both eyes.  The examiner added that the Veteran's loss of vision was caused by senile cataracts and macular degeneration.  This was exacerbated by recurrent bouts of itching, tearing, burning, and blurry vision caused by chronic allergic conjunctivitis.  This condition was said to have been first diagnosed in service, along with a right eye pterygium.

A VA eye consult dated in November 2013 shows that the Veteran reported decreased vision.  Right corrected vision was 20/40 and left corrected vision was 20/30.  Extraocular movement was full.  There was no pain.  Intraocular pressure was 20/19 mmHg.  The eyelids were within normal limits with dermatochalasis.  Conjunctiva in both eye were clear with no pterygium or pinguecula.  The cornea in both eye was clear.  The anterior chamber of both eyes was deep and quiet.   Fundus was C/D .3/.3, there was no hemorrhage or exudate, and the macular areas of each eye were within normal limits.  The diagnosis was normal fundus findings both eyes, bilateral senile cataracts, and refractive error.

The medical evidence of record over the entire course of this appeal has shown that the Veteran has had continued symptoms of active conjunctivitis in both eyes.  As such, the currently assigned maximum 10 percent disability rating is warranted under Diagnostic Code 6018 for active conjunctivitis, with objective symptoms.  38 U.S.C.A. § 4 .84, Diagnostic Code 6018. 

Additionally, as the record demonstrates that the Veteran's conjunctivitis is active, a rating based on residuals of healed conjunctivitis is not applicable.  38 U.S.C.A. § 4.84, Diagnostic Code (6018).  Regardless, the evidence of record did not demonstrate, nor has it been alleged, that the Veteran's service-connected conjunctivitis was productive of any of the eight disfiguring characteristics as defined in Diagnostic Code 7800, Note (1), or tissue loss of the auricle or anatomical loss of one or both eyes as defined in Note (2).  In this regard, the most recent VA examination report dated in April 2013 confirmed that there was no scarring or disfigurement to attributable to any eye condition.  

With regard to visual impairment, the Veteran experiences vision loss due to refractive error, senile cataracts, and macular degeneration that is exacerbated by recurrent bouts of itching, tearing, burning, and blurry vision caused by the chronic allergic conjunctivitis.  Nevertheless, the corrected visual acuity has never been more severe than 20/40, bilaterally.  Additionally, there have never been any reported visual field defects or diplopia, and external ocular movements have been full and smooth.  Throughout the appeal, the Veteran's corrected visual acuity was no more than 20/40, bilaterally, and no visual field or eye muscle impairments were shown. Thus, the Board finds that there is no basis for a disability rating greater than 10 percent for the Veteran's eye disability under any alternate diagnostic code provisions.  See 38 C.F.R. § 4.84a , Diagnostic Codes 6061-81, 6090-92.  Moreover, the evidence does not reflect that the Veteran's eye disability has been manifested by service-related uveitis; keratitis; scleritis; iritis; cyclitis; choroiditis; retinitis, detachment of the retina; intraocular hemorrhage; an unhealed eye injury; tuberculosis of the eye; retinal scars, atrophy or irregular retinopathy; glaucoma; benign or malignant neoplasms of the eyeball; or central nystagmus.  As such, Diagnostic Codes 6000 through 6017 are not for application.  Additionally, there is no evidence that the Veteran's service-connected eye disability has resulted in ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, loss of eyelashes, optic neuropathy, cataracts, aphakia, paralysis of accommodation, dacryocystitis, loss of portion of eyelids, dislocation of crystalline lens, pterygium, or keratoconus. As such, Diagnostic Codes 6019, 6020, 6021, 6022, 6023, 6024, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, or 6035 do not apply.  See 38 C.F.R. § 4.84a , Diagnostic Codes 6019-24, 6026-35. 

The Board does note that the VA examiner in April 2013 indicated that the Veteran had a right eye pterygium that was first diagnosed in service.  However, under Diagnostic Code 6034, this disability is rated based on visual impairment, disfigurement, or conjunctivitis.  As indicated above, the Veteran has not manifested corrected visual acuity of greater severity than 20/40; there is no eye-related disfigurement; and he is already being rated for conjunctivitis under Diagnostic Code 6018.  Therefore, assigning a separate compensable disability rating for pterygium under Diagnostic Code 6034 with consideration of the same manifestations of Diagnostic Code 6018 would amount to pyramiding (the evaluation of the same disability under various diagnoses, and the evaluation of the same manifestations under different diagnoses) and is to be avoided.  

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Thus, the preponderance of the evidence is against a disability rating in excess of 10 percent for bilateral conjunctivitis.  The record does not show persistent symptoms that approximate the criteria for a disability rating in excess of 10 percent at any time over the course of the period on appeal.  As such, staged ratings are not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral conjunctivitis does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral conjunctivitis is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  As noted above, the most recent VA examination report dated in April 2013 established that the eye disability was not incapacitating, nor did it impact the Veteran's ability to work.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.
 
Total Disability Rating Based on Individual Unemployability (TDIU)

The question of entitlement to a TDIU is an element of all increased disability  rating cases.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16  (2013).  As noted, the April 2013 VA examination report established that the eye disability was not incapacitating, nor did it impact the Veteran's ability to work.  The Veteran has not alleged nor has it been shown that he has been unable to work due to his service-connected eye disability.  Since there is no evidence of record showing that his service-connected conjunctivitis renders him unable to secure and follow substantially gainful employment, the question of entitlement to TDIU does not require further consideration. 


ORDER

A disability rating greater than 10 percent for bilateral conjunctivitis is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


